Citation Nr: 0732682	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, 
including as a result of exposure in service to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In April 2006, the Board remanded this claim for additional 
development.  Such development having been accomplished, this 
claim has been returned to the Board for adjudication.


FINDING OF FACT

The veteran does not have a respiratory or lung condition 
which is related to military service, to include as due to 
asbestos exposure in service.


CONCLUSION OF LAW

The veteran's respiratory condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions as to the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide specific notice of the fourth element, 
viz., that the claimant should provide any evidence relevant 
to the claim in his possession to VA.  See Pelegrini II, 
supra.  Failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Id.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id.; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The October 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-21.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

The Board notes that in a letter dated in April 2006, the 
veteran was provided with notice of how disability ratings 
and effective dates are assigned, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also provided with a subsequent adjudication in 
June 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded a VA medical examination in October 
2006 to obtain an opinion as to whether his current lung 
disabilities could be directly attributed to service and/or 
asbestos exposure.  Further examination or opinion is not 
needed on the lung disability claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his currently diagnosed lung 
disabilities are the result of exposure to asbestos during 
his time in the United States Navy.  The veteran has 
specifically alleged that as part of his duties as a seaman, 
he was required to scrape asbestos off of pipes aboard the 
U.S.S. STEMBEL, which in turn has caused his current lung 
problems.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  VA 
has, however, issued a circular on asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPPREC 04-00.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  See Adjudication Procedure Manual, M21-
1, Part VI, 7.21(c).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The service medical records are negative for 
findings of a lung disorder.

The veteran's 2006 VA and private treatment records show the 
extent of his lung disabilities.  The veteran has been 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and pneumonia.  Thus, the Board concedes that the veteran 
suffers from a current lung disability.  See Hickson, supra.

In support of his claim, the veteran has submitted private 
treatment records and VA treatment records.  Most notably, 
the veteran submitted a statement of Victoria G. Harris, 
M.D., dated in January 2006.  It was noted that the veteran 
was concerned about his lungs and felt that his problem 
started in the military when he served in the Navy on a 
destroyer.  The veteran reported that he had to recommission 
his ship and stated that he was exposed to visible asbestos 
all the time.  Dr. Harris concluded that the veteran "likely 
as not" has current, severe COPD related to service exposure 
to asbestos.  See VA treatment note addendum, January 31, 
2006.  The Board does not find this medical nexus statement 
persuasive, however, as it is clear that Dr. Harris was 
merely repeating history provided to her by the veteran.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  At no 
time did Dr. Harris state that she had reviewed the veteran's 
claims folder in conjunction with her examination.  In fact, 
Dr. Harris stated that the veteran had been in service from 
1950 to 1959.  The veteran's Department of Defense (DD) Form 
214 clearly shows that the veteran was in the United States 
Navy from December 1951 to February 1955.  This medical nexus 
statement is clearly not credible evidence.

Treatment records from Sitaram Subramanian, M.D., dated in 
2006, chronicle the veteran's continuing complaints of 
shortness of breath and chest pain.  The veteran was admitted 
to St. John's Medical Group in February 2006 for further 
treatment of pneumonia in the right base of his lung, 
respiratory failure, COPD and "a questionable history of 
asbestos exposure."  See St. John's Medical Group, discharge 
summary, February 7-15, 2006.  Dr. Subramanian's treatment 
note later in February 2006 discussed the results of the 
veteran's computed axial tomography (CAT) scan.  The CAT scan 
showed some pneumonic infiltrate in the right lower lobe with 
mild pleural effusion.  The assessment was that the veteran 
seemed to be 


getting better even though he had extensive pneumonia in the 
right lower lobe area with pleural effusion.  See private 
treatment note, Dr. Subramanian, February 20, 2006.

In March 2006, the veteran was seen again with less cough and 
less shortness of breath.  A chest examination revealed 
decreased air entry on both sides and chest   x-ray revealed 
significant improvement in the right lower lobe density and 
infiltrate.  See private treatment note, Dr. Subramanian, 
March 6, 2006.  In May 2006, the veteran was seen with 
complaints of shortness of breath.  Upon chest examination, 
no wheezes or rales could be heard, though there was 
decreased air entry on both sides.  Chest x-rays were 
reviewed again and reiterated the opinions expressed in prior 
treatment records.  See private treatment note, Dr. 
Subramanian, May 16, 2006.  In December 2006, the veteran 
informed Dr. Subramanian that he had been exposed to asbestos 
during his time in service.  He was diagnosed with COPD, 
chronic respiratory failure, coronary artery disease and 
diabetes mellitus, Type II.  Upon examination, wheezing could 
be heard on both sides and expiration of breath was 
prolonged.  Dr. Subramanian's assessment was that the veteran 
continued to have wheezing and symptoms suggestive of 
bronchospasm and underlying COPD.  See private treatment 
note, Dr. Subramanian, December 12, 2006.  Again, the non-
specific references made to a questionable history of 
asbestos exposure constitute a mere recitation of history 
provided by the veteran.  See Black, supra.  At no time did 
Dr. Subramanian provide a positive medical nexus statement 
relating the veteran's current lung disabilities to his 
exposure to asbestos in service.

Additionally, the veteran has submitted an internet article 
discussing veterans who were exposed to lethal asbestos 
during service.  This article is not probative evidence as it 
does not specifically relate to the veteran's particular case 
and in particular does not contain any analysis regarding the 
veteran's exposure to asbestos and the possible relationship 
to his current condition.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (2007) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  


However, the Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The only remaining evidence of record in support of the 
veteran's claim is his own personal statements claiming that 
his current lung disabilities are related to service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss what he saw in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that  competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence). 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
October 2006 VA examination report to be the most persuasive.  
The examiner reviewed the veteran's claims folders in 
conjunction with the examination.  Upon examination of the 
respiratory system, both lung fields were clear to 
auscultation, there was no wheezing, no rales and no rhonchi.  
At the end of the examination, pulse oximeter oxygen 
saturation was 94 to 95 percent.  After walking approximately 
40 yards, results were 92 to 93 percent.  The veteran was 
diagnosed with COPD.  See VA examination report, October 2, 
2006.

The VA examination addendum stated that pulmonary function 
testing performed in September 2006 revealed severe 
obstructive lung defect with forced vital capacity (FVC) of 
2.53, 59 percent of the predicted value, post bronchodilator 
FVC was 3.41, 79 percent of predicted value.  Forced 
expiratory volume in one second  (FEV-1) was 1.02, 35 percent 
of predicted value, post bronchodilator FEV-1 was 1.28, 45 
percent of the predicted value.  FEV-1/FVC ratio was 40 
percent, post 


bronchodilator FEV-1/FVC ratio was 38 percent.  Chest x-rays 
done in September 2006 revealed significant right pleural 
thickening and some shift of the mediastinum to the right.  
Computed tomography (CT) scan of the chest, done in September 
2006, reported pleural thickening and fibrosis of the right 
base, especially posteriorly.  The veteran's pleural 
thickening was not inconsistent with asbestosis, however, 
infection and/or other scarring sources were favored and 
considered to be underlying COPD.  The examiner noted that 
after a discussion with a radiologist regarding the chest x-
ray and CT scan of the chest, that the findings were most 
likely due to previous pneumonia or some other infectious 
process rather than asbestosis because asbestosis affects 
both lungs and does not spare one lung and the veteran's x-
ray and CT scan revealed only unilateral pleural thickening.  
It was the examiner's opinion that there was no definite 
evidence that the veteran had asbestosis and that the 
veteran's COPD was most likely due to his long history of 
tobacco smoking.  Id.

The Board has considered service connection of the veteran's 
respiratory and lung conditions on other bases; however, the 
October 2006 VA examiner's opinion indicates that the 
veteran's lung disorders are the result of smoking.  Service 
connection for the effects of tobacco use is not available 
for claims filed after June 9, 1998, which is the case here.  
See 38 C.F.R. § 3.300 (2007).

Regardless of VA's concession that the veteran was exposed to 
asbestos during service, the veteran's present lung 
disabilities have not been persuasively attributed to 
asbestos exposure.  The Board finds inquiry into whether the 
veteran had exposure to asbestos in service, and whether that 
exposure contributed to his current condition to be moot.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); see also Gilbert, supra.



ORDER


Entitlement to service connection for a lung disability, 
including as a result of exposure in service to asbestos, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


